
	

113 HR 4020 IH: Student Loan Forgiveness Tax Repayment Act of 2014
U.S. House of Representatives
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4020
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2014
			Ms. Pingree of Maine introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow certain discharged student loan debt to be
			 included in gross income ratably over 15 years and to disregard such
			 income in determining eligibility for Federal means-tested programs.
	
	
		1.Short titleThis Act may be cited as the Student Loan Forgiveness Tax Repayment Act of 2014.
		2.15-year ratable inclusion of cancelled student loan debt
			(a)In generalSubchapter Q of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new part:
				
					VIIIRatable inclusion of certain income
						
							Sec. 1351A. 15-year ratable inclusion of cancelled student loan debt.
						1351A.15-year ratable inclusion of cancelled student loan debt
							(a)In generalIn the case of any individual who elects the application of this section for any taxable year, any
			 amount which (but for this section) would be includible in gross income
			 for the taxable year by reason of the discharge (in whole or in part) of
			 any student loan (as defined by section 108(f)(2)) by reason of death or
			 disability shall be so included ratably over the 15-taxable-year period
			 beginning with the taxable year of such discharge.
							(b)Limitation based on modified adjusted gross income
								(1)In generalThe amount taken into account under subsection (a) shall not exceed the amount which (but for this
			 subsection) would be so taken into account, reduced by the excess (if any)
			 of—
									(A)the modified adjusted gross income of the taxpayer for the taxable year of the discharge, over
									(B)$80,000 ($160,000 in the case of a joint return).
									(2)Modified adjusted gross incomeThe term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year determined—
									(A)without regard to this section and sections 911, 931, and 933, and
									(B)after the application of sections 86, 135, 137, 199, 219, 221, 222, and 469.
									(c)Special rules
								(1)Death of studentIn the case of any discharge of a student loan by reason of the death of an individual to whom the
			 loan was made, no election under this section may be made by or on behalf
			 of such individual.
								(2)ElectionAny election made under this section, once made, shall be irrevocable.
								.
			(b)Conforming amendments
				(1)Sections 86(b)(2)(A), 135(c)(4)(A), 137(b)(3)(A), 221(b)(2)(C)(i), 222(b)(2)(C)(i) are each amended
			 by striking and 933 and inserting 933, and 1351A.
				(2)Section 199(d)(2)(B) of such Code is amended by inserting and section 1351A before the period at the end.
				(3)Section 219(g)(3)(A)(ii) is amended by striking and 911 and inserting 911, and 1351A.
				(4)Section 469(i)(3)(F)(iii) of such Code is amended by striking and 222 and inserting 222, and 1351A.
				(c)Clerical amendmentThe table of parts for subchapter Q of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Part VIII. Ratable inclusion of certain income.
			(d)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after the date of the
			 enactment of this Act.
			3.Student loan debt cancelled by reason of death or disability disregarded for Federal mean-tested
			 programsThe discharge of any student loan (as defined by section 108(f)(2) of the Internal Revenue Code of
			 1986) by reason of death or disability, and any income attributable
			 thereto, shall be disregarded for purposes of determining eligibility for
			 any Federal means-tested program.
		
